Citation Nr: 0013283	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-14 400	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's sister-in-law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND

The veteran had active service from September 1967 to 
November 1970.  He died on April [redacted], 1994.  His 
military decorations include the Vietnam Service Medal.  

A December 1984 decision of the Board of Veterans' Appeals 
(Board) denied service connection for an organic-affective 
disorder but a Board decision in September 1987, following 
reopening, granted service connection therefor stating that 
it "was a consequence (to a degree inseparable from other 
possible factors) of the excessive ingestion of medication 
prescribed for the relief of the veteran's service-connected 
psychiatric disorder."  

An October 1987 rating action effectuated the Board's grant 
and assigned a 70 percent disability rating effective January 
25, 1985.  A noncompensable rating was continued for the only 
other service-connected disability of an anxiety reaction.  
The veteran had been entitled to pension benefits since April 
24, 1985.  Adjudication of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities was deferred pending VA examination.  

A January 1988 rating action denied entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  An appeal was initiated as to the 70 
percent rating for the service-connected organic-affective 
disorder and the denial of a total rating but a Board 
decision in March 1989 denied those claims.  

A December 1989 rating action granted service connection for 
an organic personality disorder, as part of the service-
connected organic-affective disorder, effective the date of 
the initial grant of service connection and confirmed and 
continued a 70 percent rating.  

Based on VA hospitalization, an April 1991 rating action 
granted a temporary total rating from November 28, 1990 and a 
70 percent schedular rating was resumed on January 1, 1991.  

An appeal was initiated from a May 1991 rating action denying 
a total rating and a rating in excess of 70 percent for 
service-connected organic-affective disorder, and organic 
personality disorder secondary to multiple drug abuse.  After 
an October 29, 1991 RO hearing the Board remanded the claims 
in September 1992.  

Claims were received for a temporary total rating for periods 
of VA hospitalization in July and November 1992 but these 
claims were rendered moot when an April 1993 rating action 
granted a 100 percent rating for the service-connected 
organic-affective disorder and an organic personality 
disorder secondary to multiple drug abuse, effective November 
28, 1990 (date of VA hospital admission).  It was noted that 
VA hospitalizations in 1991 and 1992 and a VA examination in 
1992 demonstrated that the veteran was unemployable by reason 
of his service-connected psychiatric disorder.  That grant 
was considered a complete grant of the benefits sought on 
appeal.  

Following the veteran's death on April [redacted], 1994, a May 
1994 rating action denied entitlement to service connection for 
the cause of the veteran's death, noting that there was no 
evidence of the terminal malignant brain tumor during 
service or within one year thereafter.  In response, in 
August 1994 the appellant's VA Form 21-4138, Statement in 
Support of Claim, was received in which it was made clear 
that she was claiming entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1151 for failure of VA to timely diagnose and 
treat the veteran's fatal brain tumor.  

In September 1995 the RO denied entitlement to dependency 
and indemnity compensation under the provisions of 38 
U.S.C.A. § 1151 and the appellant has appealed that denial.  

In May 1995, correspondence was received from an attorney 
who stated that he represented the appellant "in her claim 
for benefits based upon the death of her husband."  In that 
correspondence it appears that a claim for DIC under 38 
U.S.C.A. § 1318 (West 1991) was set forth (noting that the 
veteran died while in receipt of a total rating).  

In June 1995 the RO acknowledged the attorney's 
representation of the appellant with respect to the claim 
for service connection for the cause of the veteran's death 
and he would have access only to VA records pertaining to 
that claim.  Later that month the attorney indicated that 
his representation of the appellant as to death benefits was 
not limited "simply based on service connection."  

However, the April 1994 VA Form 21-22, Appointment of 
Service Organization as Claimant's Representative, which 
appointed the Disabled American Veterans as the appellant's 
representative was not revoked.  Moreover, the appellant was 
apparently represented at the June 10, 1996 RO hearing by a 
service representative.  

The appellant failed to appear for a hearing before a 
traveling member of the Board sitting at New Orleans, 
Louisiana, on July 20, 1999 but the notification letter and 
envelope were returned as not deliverable.  On file is a 
handwritten document from the service representative 
indicating that a current address and phone number of the 
appellant could not be obtained.  

An Informal Hearing Presentation was filed by the Disabled 
American Veterans in September 1999.  The appellant was 
contacted to clarify her legal representation by letter of 
March 20, 2000 addressed to the address used to notify her 
of the travel board hearing but this notification was also 
returned as not deliverable.  

Since the appellant had attempted to obtain the services of 
an attorney, the RO should contact that attorney and provide 
him with a copy of this Remand.  

In light of the appellant's representation at the 1996 RO 
hearing by a service representative, the attorney should be 
requested to clarify whether he or the Disabled American 
Veterans represent the appellant in this case.  Should the 
attorney fail to respond, the RO should contact the Disabled 
American Veterans and ask that they contact that attorney to 
clarify the appellant's representation.  

The attorney should also be requested to contact the 
appellant at her current address for the express purpose of 
clarifying her representation and he should be requested to 
provide the RO with her address.  

The appellant and her representative, whether it be an 
attorney or a service organization, are hereby notified that 
it is incumbent upon the appellant to keep VA informed of her 
current mailing address for the purpose of maintaining 
contact.  

During this appeal, in VA Form 21-4138, Statement in Support 
of Claim, of September 1996 the appellant alleged that the 
veteran's death was caused by exposure to Agent Orange 
(apparently based upon the premise that a herbicide caused 
the veteran's fatal brain tumor).  This aspect of the case 
has not yet been addressed by the RO.  Similarly, entitlement 
to DIC under 38 U.S.C.A. § 1318 has not yet been addressed by 
the RO.  In this regard, the attention of the RO, as well as 
the appellant and her representative (whoever it may be) is 
drawn to the recent case of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) in Cole v. West, No. 97-679 (U.S. Vet. App. Dec. 23, 
1999) in which it was held that a general NOD (notice of 
disagreement) as to an adjudication or failure to adjudicate 
a DIC claim under 38 U.S.C.A. § 1318 for DIC includes both a 
clear and 
unmistakable error (CUE) based "entitled to receive" theory 
and a hypothetically 

"entitled to receive" based theory.  The Court also held 
that in order to raise a section 1318 CUE theory there be 
alleged or pleaded (1) the date or approximate date of the 
decision to be attacked collaterally, or sufficient detail so 
as to identify clearly the prior decision being collaterally 
attacked, and (2) the argument of how, based on the evidence 
of record and the law at the time of the decision being 
attacked, the veteran would have been entitled to a total 
disability rating for ten years immediately preceding the 
veteran's death.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should contact the attorney and request 
that he clarify whether he or the Disabled American 
Veterans represent the appellant in this case.  
Should the attorney fail to respond, the RO should 
contact the Disabled American Veterans and ask that 
they contact that attorney to clarify the appellant's 
representation.  

2.  The attorney should also be requested to contact 
the appellant at her current address for the express 
purpose of clarifying her representation and he 
should be requested to provide the RO with that 
address.  

The attorney and the appellant should be requested to 
clarify whether the appellant still desires a hearing 
before a traveling member of the Board, in light of 
the fact that she did not receive the letter 
notifying her of the date of the hearing scheduled in 
July 1999.  

3.  Following completion of the above development, 
the RO should review the evidence and, in accordance 
with the holding in Cole, Id., address if, under the 
holding in that case, a claim for DIC under 
38 U.S.C.A. § 1318 by virtue of a CUE-based entitled 
to receive a total disability rating for 10 years 
immediately preceding death and a hypothetically 
'entitled to receive' theory is proper.  

The RO should also address the claim for DIC on the 
newly asserted theory that inservice exposure to 
Agent Orange caused the veteran's fatal brain tumor.  

4.  If any determination remains adverse to the 
appellant, she and her representative should be 
furnished a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence submitted, 
any additional applicable laws and regulations, and 
the reasons and bases for the decision reached.  

Thereafter, the appellant and her representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


